Citation Nr: 1117917	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-25 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and assigned a 30 percent disability rating, effective September 28, 2006.

This matter was previously remanded by the Board in July 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.  


FINDING OF FACT

The Veteran's PTSD is manifested by anxiety, suspiciousness, chronic sleep impairment, and intrusive thoughts; judgment, insight, and memory are intact, and the Veteran does not have difficulty in maintaining effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in November 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's February 2007 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a July 2007 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment records, and VA authorized examination reports have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran was assigned a 30 percent rating under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

C.  Evidence

The Veteran underwent a private evaluation in April 2006.  The Veteran reported having difficulty falling asleep, and sometimes stayed up for most of the night due to stress.  He and his wife slept in separate bedrooms because he was more comfortable being alone.  When he woke up at night, he was "instantly alert."  If he heard a noise at night, or if his wife called for him, he experienced a fight-or-flight response.  He had nightmares intermittently.  The Iraq War had caused these to increase in frequency.  He told his wife when they married that she should not come into a room without first letting him know she was there.  He also experienced flashbacks, particularly in response to seeing airplanes.  He described his hypervigilence, and indicated that he carefully watched the people around him, and the entrances and exits of the location he was in.  He kept unloaded guns near his bed due to fears that a disgruntled employee would try to hurt him or his wife.  He had no difficulty expressing love or trust, but was totally unforgiving of people who had crossed him.  On examination, he was well-groomed and appropriately dressed.  He was oriented in three spheres.  He stated that he needed a date book to remember appointments.  On a scale from 1 to 10, with 10 being the highest, the Veteran rated his depression at 1 and his anxiety level at 5.  He stated that his anxiety was due to his recent retirement.  He denied any hallucinations, delusions, or suicidal ideation.  His GAF score was 45.

The Veteran underwent a VA examination in January 2007.  With respect to current symptoms, the Veteran reported that he had a good relationship with his wife, and saw his mother once per week.  He had coffee with his former co-workers occasionally, and stated that he had close friends, but not "too close."  He also played golf and attended church.  He had retired in 2003 due to age or eligibility.  He denied any history of violence or suicide attempts.  He experienced nightmares triggered by his environment or situation.  He was startled by noises and slept with a shotgun in the corner near his bed.  He tried to avoid movies about Vietnam or war.  He had recurrent thoughts about his experiences, and these had increased in frequency since his retirement.  He shut down emotionally at times.  

On examination, the Veteran was neatly groomed and casually dressed.  His face was flushed at times, particularly when discussing his stressors, and appeared to be holding back tears near the end of the interview.  He was oriented in three spheres.  His mood and affect were anxious.  His speech was clear and coherent, and his attitude was cooperative.  He was able to perform serial 7's and spell "world" backwards.  His thought process and content were unremarkable, and his judgment and insight were intact.  He denied any hallucinations or suicidal or homicidal ideation.  He had no problems with the activities of daily living.  The examiner indicated that PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, or mood.  There was no reduced reliability or productivity due to PTSD.  There was no occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks.  The Veteran's GAF score was 61.

The Veteran was afforded an additional VA examination in November 2009.  The Veteran reported having a strong relationship with his daughters.  He described his marriage as "usually okay," and noted that he and his wife had a rough period a few weeks earlier.  He got together with a group of friends for coffee once or twice per month, and he also played golf with a group of friends.  He attended church on Sundays, but had been at odds with his church due to ideological differences.  He denied a history of violence or suicide attempts.  He continued to experience nightmares and intrusive thoughts about his Vietnam experiences.  He kept a knife and a gun in his room, and made efforts to scan his environment at night.  He had been more irritable and anxious lately.  He thought more about his own mortality, including creating a will and being concerned with potential Agent Orange complications.

On examination, the Veteran clean and casually dressed.  His mood and affect were mildly anxious, and he displayed some tense psychomotor activity.  He was oriented in three spheres, and was able to perform serial 7's and spell a word forwards and backwards.  This thought process was circumstantial, but thought content was unremarkable.  The Veteran's judgment and insight were intact.  He denied having any panic attacks, obsessive or ritualistic behavior, delusions, hallucinations, or suicidal or homicidal ideation.  His impulse control was good, and there were no problems with the activities of daily living.  Memory was intact.  The examiner indicated that the Veteran's sleep disturbances, anxiety, and intrusive recollections had increased in frequency since his last VA examination.  However, his symptoms continued to fall in the "mild" range, and there was only mild impairment secondary to his symptoms.  His GAF score was 61.


D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted.  As noted above, a higher 50 percent rating is applicable when PTSD manifests through symptoms such as a flattened affect, circumstantial or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran's PTSD has not been shown to manifest many of the symptoms contemplated by the 50 percent rating.  While he reported needing a date book to remember appointments, some memory loss is accounted for in the current 30 percent rating, and there is no indication of long term memory impairment.  Memory was intact during the most recent VA examination.  The Veteran's judgment and thought processes were intact and unremarkable.  He described having regular social interactions and relationships with family and friends, including former co-workers, and participated in recreational activities such as golf.  The November 2009 VA examiner indicated that while the Veteran's condition had increased in severity since his January 2007 examination, it continued to result in a mild level of impairment.  These findings do not correspond to a disability picture consistent with a 50 percent rating under Diagnostic Code 9411.  Although the Veteran has submitted a private medical record dated prior to the effective date of service connection for PTSD indicting a lower GAF scale score than that shown on repeat VA examination, the GAF score is not dispositive of a particular rating, and as documented above, the relevant evidence dated during the appeal period shows symptomatology consistent with the assigned rating.  Finally, the Board observes that clearly, the Veteran is competent to assert that he is more severely disabled than currently evaluated.  However, the Board concludes that the observations of a skilled professional are more probative of the Veteran's degree of impairment in this case.  As such, the Board finds the objective evidence of record to be more credible and of greater probative weight than the Veteran's statements regarding the severity of the Veteran's PTSD symptomatology in light of the criteria set forth in the Rating Schedule.

The Board notes that the Veteran's PTSD also results in depressed mood, anxiety, suspiciousness, chronic sleep impairment, and intrusive thoughts.  However, these symptoms, along with the Veteran's overall level of impairment, are consistent with the assigned 30 percent rating.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  The Veteran is retired, and there is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


